The purpose of the enactment of the law permitting summary application to the court to recover possession of real property was to dbtain speed, promptness and certainty of decisions in cases of this kind. If such had not been the purpose of the law, the action of ejectment would have been sufficient. It has never been understood that in summary proceedings motions for examination of parties before trial were permissible. Such motions, having the necessary effect of delaying the proceedings, are hostile to the very character and object of the remedy provided by the legislature. We think, therefore, that such examinations *819are contrary to the spirit and intent of the legislature in providing a summary remedy. Especially in this case is this so, as the statute* directs the landlord to verify a bill of particulars by means of which the question of the unreasonableness of the rent can be more speedily determined. Order reversed, with ten dollars costs and disbursements, and motion to vacate the notice of examination granted, with ten dollars costs. Blackmar, P. J., Kelly and Jaycox, JJ., concur; Rich and Young, JJ., dissent.

 See Civ. Prac. Act, § 1410, subds. 2, 2-a, added by Laws of 1921, chap. 199, as amd. by Laws of 1921, chap. 371. See, also, Laws of 1920, chaps. 136, 944, as amd. by Laws of 1921, chap. 434. Since amd. by Laws of 1922, chaps. 663, 664.— [Rep.